     Case 2:18-cv-01552-JAD-CWH Document 23 Filed 01/18/19 Page 1 of 3



     Craig K. Perry, Esq.
1    Nevada Bar No. 3786
     CRAIG K. PERRY & ASSOCIATES
2    3450 West Cheyenne Avenue, Suite 400
     Las Vegas, Nevada 89032
3    Telephone: (702) 228-4777
     Facsimile: (702) 943-7520
4    Email: info@1stoplawfirm.com
5    Attorney for Plaintiff
6                                   UNITED STATES DISTRICT COURT
7                                           DISTRICT OF NEVADA
8                                                           Case No. 2:18-CV-01552-JAD-CWH
      RALPH ORTEGA,
9

10                            Plaintiff,
11
                                                            JOINT STIPULATION AND ORDER
       vs.
12                                                          FOR EXTENTION OF TIME FOR
                                                            PLAINTIFF TO RESPOND TO
      CREDIT ONE BANK, N.A,; and
13                                                          MOTION TO STAY OR DISMISS
      TRANSUNION, LLC,
                                                            ACTION AND TO COMPEL
14
                              Defendants.                   ARBITRATION
15
                                                            (First Request)
16

17
                                               STIPULATION
18
             Plaintiff Ralph Ortega and Defendant Credit One Bank, N.A.; and Transunion, LLC, by and
19
     through their respective counsel of records, hereby stipulate and agree, pursuant to Local Rules 6-1
20

21   and 6-2, and subject to this Court’s approval, hereby stipulate to an extension of time for Plaintiff

22   to respond to Defendant’s Motion to Stay or Dismiss Action and to Compel Arbitration on file in
23
     this action, for two weeks, up to and including February 4, 2019. (ECF No. #21.) This is the Plaintiff
24
     and Defendant’s first request to extend to respond, made on this day, January 18, 2019.
25

26
             The reason for this request is to permit the parties to resolve the pending action without

27   protracted litigation.
28
     ///

                                                      -1-
     Case 2:18-cv-01552-JAD-CWH Document 23 Filed 01/18/19 Page 2 of 3



            This stipulation is made in good faith and not for the purposes of delay.
1

2    DATED this 18th day of January, 2019                  DATED this 18th day of January, 2019

3    CRAIG K. PERRY & ASSOCIATES                           BERGSTROM LAW LTD
4
     /s/ Craig K. Perry________________                    /s/ Patrick J. Reilly__________________
5    CRAIG K. PERRY, ESQ.                                   PATRICK J. REILLY, ESQ.
     Nevada Bar No. 3786                                    Nevada Bar No. 6103
6    3450 West Cheyenne Avenue, Suite 400                   100 N. City Parkway, Suite 1600
     Las Vegas, Nevada 89032                                 Las Vegas, Nevada 89106
7

8    Attorney for Plaintiff                                 Attorney for Credit One Bank, N.A.

9

10

11                                                ORDER

12         IT IS ORDERED.
13

14

15                                                    ________________________________________
16
                                                       UNITED STATES
                                                       MAGISTRATE JUDGE
17

18
                                                              January 24, 2019
19
                                                      Dated:_______________________________

20

21

22

23

24

25

26

27

28


                                                     -2-
     Case 2:18-cv-01552-JAD-CWH Document 23 Filed 01/18/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE
1

2           Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

3    Procedures, I certify that I am an employee of CRAIG K. PERRY & ASSOCIATES, and that the
4
     foregoing JOINT STIPULATION AND ORDER FOR EXTENSION OF TIME FOR
5
     PLAINTIFF TO RESPOND TO MOTION TO COMPLEL was served via electronic service
6

7
     on the 18th day of January, 2019, to the addresses shown below:

8    PATRICK J. REILLY, ESQ.
     Nevada Bar No. 6103
9    100 N. City Parkway, Suite 1600
10
     Las Vegas, Nevada 89106

11   Attorney for Credit One Bank, N.A.
12

13
                                          /s/ Brittany DeJohnette____________
14                                        An employee of CRAIG K. PERRY & ASSOCIATES
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -3-
